Citation Nr: 1229758	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for traumatic brain injury (TBI), to include cognitive impairment.




REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1988 to February 1989, February 1991 to July 1995, and June 2004 to May 2005.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from February 2006 and January 2009 rating decisions of the RO.  An initial rating of 30 percent was assigned for the service-connected PTSD; however, during the course of the appeal, the rating was increased to 70 percent.  Since 70 percent is not the maximum schedular rating available and the Veteran stated that he wanted 100 percent, the matter remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing in his Substantive Appeal, but failed to report for the scheduled hearing.  No request to cancel or reschedule was received.



FINDING OF FACT

In July 2012, prior to the promulgation of a final decision, the Veteran expressed his intent to withdraw the issues of service connection for TBI to include cognitive impairment and a higher initial rating for the service-connected PTSD from appellate consideration; hence, there is no question of fact or law remaining before the Board as to these matters. 



CONCLUSIONS OF LAW

1.  As the criteria for withdrawal of a Substantive Appeal by the Veteran have been met, the Board has no further jurisdiction as to the matter of service connection for a TBI to include cognitive impairment.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 

2.  As the criteria for withdrawal of a Substantive Appeal by the Veteran have been met, the Board has no further jurisdiction as to the matter of an initial rating in excess of 70 percent for the service-connected PTSD. 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

However, the Board only has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a July 2012 statement, the Veteran expressed his clear intent to withdraw the issues of service connection for TBI to include cognitive impairment and an initial rating for in excess of 70 percent for the service-connected PTSD from appellate review. 

Consequently, as there are no allegations of error of fact or law remaining for appellate review in connection with these claims, the Board has no jurisdiction to consider these matters further. 



ORDER

The appeal as to the claim for an initial rating in excess of 70 percent for the service-connected PTSD is dismissed.

The appeal as to the claim of service connection for a TBI to include cognitive impairment is dismissed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


